DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 11/9/2020. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 11/9/2020, 11/10/2020 and 12/16/2021 are being considered.

Drawings
The Drawings filed on 11/9/2022 are acceptable for examination.

Claim Objections
Claims 5 and 13 is objected to because of the following informalities:
Claim 5, “the join support” is objected to because “join” appears to be a misspelling of “joint”. This objection can be overcome by reciting, “the joint support”.
Claim 13, line 15, there is a period (.) after “flap”. This objection can be overcome by changing the period to a semi-colon or a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, “wherein the pressure sensitive adhesive substance secures the joint support to the first building surface panels” is indefinite because “the first building surface panels” lacks antecedent basis. It is unclear whether applicant is intending for the pressure sensitive adhesive substance to secure the joint support to the first building surface panel or both the first and second building surface panels (see applicant’s specification as filed [0007]). This rejection can be overcome by reciting, “wherein the pressure sensitive adhesive substance secures the joint support to the first building surface panel and second building surface panels”.
Claim 16, “the pressure sensitive adhesive” (last line) is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by reciting, “the pressure sensitive adhesive substance”.
Claim 20, “outer portion” is indefinite because the limitation is previously recited in the claims and thus appears to be a double inclusion. This rejection can be overcome by reciting, “the outer portion”.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly, IV (US 20060070324) (‘Daly’) in view of Iacobelli (US 5442886).
Claim 1, Daly teaches a joint support comprising:
a support strip 1 having a length (length of 1; [0057]) that extends from a first end to a second end (it is understood that the support strip has a length that extends from a first end to the second end, as the support strip is shown going in and out of the page in Fig. 1), the support strip comprising:
first and second elongate flanges (each labeled 21; 21 left and 21 right, respectively; Fig. 1), each of the first and second elongate flanges extending from the first end to the second end (it is understood that each of the first and second elongate flanges extends from the first end to the second end) and having an inside surface (inside surface of 21), an outside surface (outside surface of 21), an inner edge (inner edge of 21), and an outer edge (outer edge of 21);
a first auxiliary flap (19 left) including an inner portion (inner portion of 19 left) attached to the inside surface of the first elongate flange (Fig. 1) and an outer portion (outer portion of 19 left) that extends laterally beyond the outer edge of the first elongate flange (it is understood that the outer portion extends laterally beyond the outer edge of the first elongate flange; claim 11 “extended laterally a predetermined distance from and parallel to edge steps of the first cover-attachment panel and the second cover-attachment panel”; Fig. 1);
a facing sheet 17 disposed on the outside surface of the first elongate flange and the outside surface of the second elongate flange (Fig. 1); and
an adhesive substance disposed on at least a first portion of an inside surface of the first auxiliary flap (“adhesive”; [0062]; claim 12).
Daly does not teach the adhesive substance being pressure sensitive.
However, Iacobelli teaches a joint support comprising a pressure sensitive adhesive substance disposed on a flap (col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using  a pressure sensitive adhesive substance for the adhesive substance, with the reasonable expectation of being able adjust the position of the joint support after initial placement thereof and prior to a final position.
Claim 2, Daly further teaches wherein the support strip includes a corner connecting the first elongate flange and the second elongate flange (corner at the intersection of 21 left and 21 right; Fig. 1).
Claim 3, as modified above, the combination of Daly and Iacobelli teaches all the limitations of claim 1 as above, and further teaches wherein the joint support includes a second auxiliary flap (Daly 19 right; Fig. 1) including an inner portion (Daly inner portion of 19 right) attached to the inside surface of the second elongate flange (Daly Fig. 1) and an outer portion (Daly outer portion of 19 right) that extends laterally beyond the outer edge of the second elongate flange (Daly Fig. 1), and wherein the pressure sensitive adhesive substance is disposed on at least a portion of an inside surface of the second auxiliary flap (Daly adhesive substance [0062]; Iacobelli pressure sensitive adhesive substance col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7).
Claim 4, Daly further teaches wherein the corner is a flexible hinge that connects the first elongate flange to the second elongate flange (“can be bendable with or without memory” [0060]; “plastic or metal” [0065]).
Claim 5, Daly and Iacobelli teach all the limitations of claim 1 as above. Daly does not show the embodiment of Fig. 1 having tapering first and second elongate flanges. However, the embodiment of Fig. 2 of Daly shows the first elongate flange tapering so as to decrease in thickness toward the outer edge of the first elongate flange (tapers to thin end at 18 left; Fig. 2), and wherein the second elongate flange tapers so as to decrease in thickness toward the outer edge of the second elongate flange (tapers to thin end at 18 right; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the first elongate flange tapering so as to decrease in thickness toward the outer edge of the first elongate flange, and wherein the second elongate flange tapers so as to decrease in thickness toward the outer edge of the second elongate flange, with the reasonable expectation of increasing adjustability of the joint support (Daly [0066]), and since the embodiments of Figs. 1 and 2 were treated as obvious variants of each other.
Claim 6, Daly further teaches wherein the facing sheet is a paper facing [0064].
Claim 7, as modified above, the combination of Daly and Iacobelli teaches all the limitations of claim 1 as above, and further teaches wherein the pressure sensitive adhesive substance is configured to transition from having a first adhesive strength to having a second adhesive strength upon application of a stimulus (Iacobelli col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7).
Claim 8, as modified above, the combination of Daly and Iacobelli teaches all the limitations of claim 7 as above, and further teaches wherein the first adhesive strength is weaker than the second adhesive strength (Iacobelli col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7).
Claim 9, Daly further teaches the first auxiliary flap being formed of paper [0061].
Claim 10, Daly further teaches the support strip being formed of plastic [0065].
Claim 11, Daly further teaches wherein the joint support is a corner bead [0055].  
Claim 13, Daly teaches a building surface construction using a joint support, the building surface construction comprising:
a joint support including:
a support strip 1 having a length (length of 1; [0057]) that extends from a first end to a second end (it is understood that the support strip has a length that extends from a first end to the second end, as the support strip is shown going in and out of the page in Fig. 1), the support strip comprising:
first and second elongate flanges (each labeled 21; 21 left and 21 right, respectively; Fig. 1), each of the first and second elongate flanges extending from the first end to the second end (it is understood that each of the first and second elongate flanges extends from the first end to the second end) and having an inside surface (inside surface of 21), an outside surface (outside surface of 21), an inner edge (inner edge of 21), and an outer edge (outer edge of 21);
a first auxiliary flap (19 left) including an inner portion (inner portion of 19 left) attached to the inside surface of the first elongate flange (Fig. 1) and an outer portion (outer portion of 19 left) that extends laterally beyond the outer edge of the first elongate flange (it is understood that the outer portion extends laterally beyond the outer edge of the first elongate flange; claim 11 “extended laterally a predetermined distance from and parallel to edge steps of the first cover-attachment panel and the second cover-attachment panel”; Fig. 1);
a facing sheet 17 disposed on the outside surface of the first elongate flange and the outside surface of the second elongate flange (Fig. 1); and
an adhesive substance disposed on at least a first portion of an inside surface of the first auxiliary flap (“adhesive”; [0062]; claim 12);
a first building surface panel (6 left; Fig. 1);
a second building surface panel (6 right; Fig. 1) adjacent to the first building surface panel so as to form a seam between the first building surface panel and the second building surface panel (it is understood that a seam is formed between the first building surface panel and the second building surface panel; [0057]; Fig. 1); and
the joint support disposed over the first building surface panel and the second building surface panel and covering at least a portion of the seam (Fig. 1), wherein the adhesive substance secures the joint support to the first [and second] building surface panels.
Daly does not teach the adhesive substance being pressure sensitive.
However, Iacobelli teaches a joint support comprising a pressure sensitive adhesive substance disposed on a flap (col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using  a pressure sensitive adhesive substance for the adhesive substance, such that the pressure sensitive adhesive substance secures the joint support to the first [and second] building surface panels, with the reasonable expectation of being able adjust the position of the joint support after initial placement thereof and prior to a final position.
Claim 14, Daly further teaches wherein the first and second building surface panels are drywall panels [0057].
Claim 15, Daly further teaches the first building surface panel and the second building surface panel are disposed at an angle of about 90 (it is understood that the first building surface panel and the second building surface panel are disposed at an angle of about 90 degrees; note that “about” was treated as a relative term; Fig. 1).
Claim 16, Daly teaches a method of installing a joint support, the method comprising:
placing a joint support (“stick-on drywall-corner cover” [0055]) over a first building surface panel (6 left; Fig. 1) and a second building surface panel (6 right; Fig. 1) so as to cover at least a portion of a seam between the first and second building surface panels (seam between 6 left and 6 right; [0057]; Fig. 1), the joint support comprising:
a support strip 1 having a length (length of 1; [0057]) that extends from a first end to a second end (it is understood that the support strip has a length that extends from a first end to the second end, as the support strip is shown going in and out of the page in Fig. 1), the support strip comprising:
first and second elongate flanges (each labeled 21; 21 left and 21 right, respectively; Fig. 1), each of the first and second elongate flanges extending from the first end to the second end (it is understood that each of the first and second elongate flanges extends from the first end to the second end) and having an inside surface (inside surface of 21), an outside surface (outside surface of 21), an inner edge (inner edge of 21), and an outer edge (outer edge of 21);
a first auxiliary flap (19 left) including an inner portion (inner portion of 19 left) attached to the inside surface of the first elongate flange (Fig. 1) and an outer portion (outer portion of 19 left) that extends laterally beyond the outer edge of the first elongate flange (it is understood that the outer portion extends laterally beyond the outer edge of the first elongate flange; claim 11 “extended laterally a predetermined distance from and parallel to edge steps of the first cover-attachment panel and the second cover-attachment panel”; Fig. 1);
a facing sheet 17 disposed on the outside surface of the first elongate flange and the outside surface of the second elongate flange (Fig. 1); and
an adhesive substance disposed on at least a first portion of an inside surface of the first auxiliary flap (“adhesive”; [0062]; claim 12);
wherein the inside surface of the first auxiliary flap is adjacent to an outside surface of the first building surface panel (Fig. 1);
securing the joint support to the first building surface panel using the adhesive substance ([0062]; claim 12; Fig. 1).  
Daly does not teach the adhesive substance being pressure sensitive, and applying a stimulus to the joint support.  
However, Iacobelli teaches a joint support comprising a pressure sensitive adhesive substance disposed on a flap, wherein a stimulus is applied to secure the joint support to a building surface using the pressure sensitive adhesive [substance] (col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a pressure sensitive adhesive substance for the adhesive substance, and applying a stimulus to the joint support in order to secure the joint support to the first building surface panel using the pressure sensitive adhesive, with the reasonable expectation of being able adjust the position of the joint support after initial placement thereof and prior to a final position.
Claim 17, as modified above, the combination of Daly and Iacobelli teaches all the limitations of claim 16 as above, and further teaches wherein the stimulus is an application of pressure (Iacobelli col. 3, lines 17-28; col. 5, lines 60-68; col. 6, lines 1-7).
Claim 20, Daly and Iacobelli teach all the limitations of claim 16 as above. Daly teaches applying the stimulus to second edge portions (32b, 36b) to activate the adhesive 40 at the first edge portions (32a, 36a) and thus is silent as to applying the stimulus first to the inner portion of the first auxiliary flap and then to [the] outer portion of the first auxiliary flap. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying the stimulus initially to the inner portion of the first auxiliary flap and then to [the] outer portion of the first auxiliary flap, with the reasonable expectation of establishing the position of the first auxiliary flap on the wall where the first auxiliary flap is under the support strip prior to adhering the first auxiliary flap to the wall at the free end of the first auxiliary flap in order to provide a uniform appearance without any bumps or pockets in the first auxiliary flap, since such a modification would have involved a mere change in sequence of applying pressure. A change in sequence is generally recognized as being within the level of ordinary skill in the art. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly, IV (US 20060070324) (‘Daly’) in view of Iacobelli (US 5442886) as above and further in view of Kearney (US 6073406).
Claim 12, Daly and Iacobelli teach all the limitations of claim 1 as above. Daly is silent as to the joint support being a rolled product. However, Kearney teaches a joint support being a rolled product (col. 5, lines 58-62). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the joint support as a rolled product, with the reasonable expectation of reducing the packaging size for transport and storage (Daly col. 5, lines 58-62).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly, IV (US 20060070324) (‘Daly’) in view of Iacobelli (US 5442886) as above and further in view of Rennich et al. (US 5836122) (‘Rennich’).
Claims 18-19, Daly and Iacobelli teach all the limitations of claim 16 as above. Daly further teaches the outer surface of the facing sheet being made for surfacing (“for surfacing with any known material” [0004]), but is silent as to joint compound and covering joint compound with a layer of paint. However, Rennich teaches a method comprising placing a joint support over first and second building panels, comprising [claim 18] coating an outer surface of a facing sheet of the joint support with a joint compound (col. 6, lines 55-59), and [claim 19] covering the joint compound with a layer of paint (col. 6, lines 55-59). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try coating the outer surface of the facing sheet of the joint support with a joint compound and covering the joint compound with a layer of paint, with the reasonable expectation of obtaining a finished appearance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosenthal et al. (US 20170081562) teaches use of a pressure sensitive adhesive substance that has an initial tackiness that is activated with a stimulus to achieve a second adhesive bond ([0005], pressure sensitive adhesive [0022], [0029], [0031]).
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635